Title: To James Madison from Tobias Lear, 8 April 1802 (Abstract)
From: Lear, Tobias
To: Madison, James


8 April 1802, Cap Français. No. 24. Quotes the 2 Apr. postscript he added to the duplicate of his dispatch no. 23; reports that a severe indisposition kept him from going to Port-au-Prince as he intended then but he has since learned that General Leclerc will arrive at the cape in ten or twelve days. Notes that he had informed the prefect and General Boyer of his intention. “As the Admiral was not on shore, I wrote to him on the same subject, informing him, as I had done the others, and likewise that it was my determination to go to the U. States, after my return from Port au Prince. I also asked him if any arrangement had been made to furnish his fleet with provisions &c. if he shd. touch at the U. States. This I did with a view of knowing if he was going thither.” Encloses a copy of Villaret’s reply. “The Admiral will sail tomorrow or the day after, with a squadron of eight or ten ships of the line for France, as it is universally said and beleived; and that the object is to return immediately with more troops.” Observes that although American vessels meet with fewer difficulties “in the offices,” the delays are still very great. “I am perfectly convinced that a great proportion of the difficulties have arisen from the imprudence, not to say outrage, of our own Countrymen; not only the Captns. but others residing here.” Is sending his son home “before the hot weather comes on, which, I am apprehensive, will produce many disorders in the City, which is still filled with the rubbish and ruins of the late fire, and crouded with Soldiers, Sailors &c.” Proposes to take his departure after he meets with the general in chief unless his continuance becomes necessary; “I shall leave Mr. Unite Dodge, a respectable American Merchant here, charged with the consular duties for this place, until my return; or until other arrangements shall be made.”
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4). 3 pp.; docketed by Brent. Enclosure not found.



   
   See Lear to JM, 29 Mar. 1802, and n.



   
   A full transcription of this document has been added to the digital edition.

